DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the second distance part”, “the distance measuring system”, “an output device”, in claim 1. Such claim limitation(s) is/are: “the first distance part” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a gardening and/or forestry" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20170135061). Park teaches (claim 1) a system for use with an apparatus comprising: a distance measuring system (abs, “operating an electronic device according to an embodiment of the present disclosure includes receiving data for distance measurement between devices”), including a first distance part and a second distance part (fig 5, item 110 and 120), wherein the second distance part is configured to be carried on a body of a worker (para 49, “the electronic device can be a wearable electronic device such as a smart watch and a smart glass”) and not on the gardening and/or forestry apparatus, wherein the second distance part is configured to at least partially clasp an extremity of the body of the gardener and/or forestry worker and/or wherein the gardening and/or forestry system further comprises a protective helmet, a face shield, ear protection, safety goggles, a protective glove, a smartwatch (para 49, “the electronic device can be a wearable electronic device such as a ”) an armband, a wristband and/or a bracelet, whereon the second distance part is disposed (para 49, “the electronic device can be a wearable electronic device such as a smart watch and a smart glass”), wherein the distance measuring system is configured to exchange a measuring signal between the first distance part and the second distance part and to measure a distance between the first distance part and the second distance part based on the exchanged measuring signal (para 81 and fig 7), and an output device configured to output information based on the measured distance to the worker (para 180 and fig 30), (claim 8) the smartwatch whereon the output device is disposed (para 49, “the electronic device can be a wearable electronic device such as a smart watch and a smart glass”), (claim 9) the output device include a display (fig 30) (claim 11) the measuring signal includes a radio signal (para 55, “The wireless communication unit 230 transmits and receives signals over a radio channel”), (claim 13) one of the two distance parts is configured to send the measuring signal, and the other one of the two distance parts is configured to receive the measuring signal (para 77, “In so doing, as the distance between the signal source and the destination increases, a difference between the arrival time of the radio signal and the arrival time of the sound signal increases. Hence, based on the propagation time difference AD which is the difference of D1 and D2, the distance between the signal source and the destination can be measured”). With respect to claim 1, While Park does not teach the system being a gardening and/or forestry system and the workers being gardening and/or forestry workers, it would have been obvious to modify Park. 
Claims 12 is/are rejected under35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Klepsvik (US 20110128162). Klepsvik teaches (claim 12) one of the two distance parts is configured to send and to receive the measuring signal, and the other one of the two distance parts is configured to reflect the measuring signal (abs). It would have been obvious to modify Park to include one of the two distance parts is configured to send and to receive the measuring signal, and the other one of the two distance parts is configured to reflect the measuring signal because it is merely a substitution of a well-known method to determine the distance with no new or unexpected results. 
Claims 14 is/are rejected under35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Julian et al (US 20070259690). Julian teaches (claim 14) the distance measuring system is configured to measure the distance between the first distance part and the second distance part based on a propagation delay of the measuring signal (para 18, “a distance may be measured by determining the amount of time it takes for signals to travel from one device to another device and then back”). It would have been obvious to modify Park to include the distance measuring system is configured to measure the distance between the first distance part and the second distance part based on a propagation delay of the measuring signal because it is merely a substitution of a well-known method to determine the distance with no new or unexpected results.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Andreas (DE 102008027185). Andreas teaches (claim 15) the gardening and/or forestry system is configured to define a reference distance and to take the defined reference distance into account in the information (page 2, lines 58-70, “the current position or The distance of the implement relative to this reference point can then be determined in a simple manner by forming the difference between the distance between the reference point and ” and page 13, lines 502-516). It would have been obvious to modify Park to include the gardening and/or forestry system is configured to define a reference distance and to take the defined reference distance into account in the information because it is merely a substitution of a well-known method to determine the distance with no new or unexpected results.
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648